Citation Nr: 1118936	
Decision Date: 05/17/11    Archive Date: 05/26/11

DOCKET NO.  09-27 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Harold A. Beach

INTRODUCTION

The Veteran served on active duty from November 1968 to November 1970.  His awards and decorations included the Vietnam Service Medal and the Vietnam Campaign Medal.  From January 1969 through November 1970, he was assigned to the USS Paricutin.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the RO.  

In August 2010, during the course of the appeal, the Veteran had a hearing at the RO before the Veterans Law Judge whose signature appears at the end of this decision.  

By a rating action in May 2009, the RO denied the Veteran's claim of entitlement to service connection for major depressive disorder, claimed as depression.  Later that month, he was notified of that decision, as well as his appellate rights; however, a notice of disagreement was not received with which to initiate an appeal.  Therefore, that decision became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2010).  Accordingly, the Board has no jurisdiction over that issue, and it will not be considered below.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.101 (2010).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

To date, the Veteran's claim has been denied by the RO, because VA has been unable to verify the stressor claimed to be associated with his PTSD.  However, an initial review of claims file suggests that there may be outstanding evidence, which, if obtained, could contribute to the verification of that stressor.  Therefore, the outstanding evidence must be requested prior to further consideration by the Board.  
In January 2008, the Veteran received emergency room treatment at a VA medical facility for suspected PTSD.  He reported that during service, he had lost a dear friend who had committed suicide by jumping overboard.  Information regarding that incident has not yet been developed.  However, it could well be relevant to verification of a claimed stressor.

During his August 2010 hearing before the undersigned Veterans Law Judge, the Veteran testified that his ship frequently received incoming enemy fire and that it was accompanied by alerts to report to his battle station.  As above, that incident has not yet been developed but could well be relevant to verification of a claimed stressor.

In a November 2008 effort to verify the Veteran's stressor, the RO corresponded with the United States Armed Services Center for Unit Records Research (USASCURR) (now the U. S. Army and Joint Services Records Research Center (JSRRC)).  However, it did not consider either of the foregoing stressors in its efforts.  In order to conduct a meaningful search, USASCURR stated that it required details of the stressor, including, but not limited to, the circumstances, the location, and the date of the stressor within 30 days.

Inasmuch as there may be outstanding evidence which could support the Veteran's appeal, the case is REMANDED for the following action:

1.  Request that the Veteran provide details of the incident in which his dear friend committed suicide in service by jumping overboard.  This should include, but is not limited to, the name of his friend, his friend's unit and duties, the names of other personnel who witnessed or knew of the incident, and the date, time, and location of the incident within a 30 day time frame.  

A failure to respond or a negative reply to any request must be noted in writing and associated with the claims folder.  

2.  Request that the Veteran provide details of the incoming enemy fire which his ship frequently received.  This should include, but is not limited to, the names, units, and duties of other personnel who witnessed the incoming fire, the names and units of any casualties of the fire, the damage incurred as a result of the fire, and the date, time, and location of such fire within a 30 day time frame.  

A failure to respond or a negative reply to any request must be noted in writing and associated with the claims folder.  

3.  When the actions in parts 1 and 2 have been completed, verify the claimed stressors through official channels such as the JSRCC.  That verification must be supported by official documentation, such as the ship's deck logs or ship's history.  

4.  If, and only if, at least one of the claimed stressors is verified, the Veteran must be scheduled for a psychiatric examination to determine the nature and etiology of any psychiatric disorder found to be present.  All indicated tests and studies must be performed, and any indicated consultations must be scheduled. 

The claims folder must be made available to the examiner for review in conjunction with the examination, and the examiner must acknowledge receipt and review of these materials in any report generated as a result of this remand. 

If PTSD is diagnosed, the examiner must identify the manifestations associated with that diagnosis, as well as the associated stressor.  The examiner must set forth the complete rationale for all opinions.  

The Veteran is advised that it is his responsibility to report for all scheduled examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2010). 

5.  When the requested actions have been completed, undertake any other indicated development.  Then readjudicate the issue of entitlement to service connection for PTSD. 

If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond.  Thereafter, if in order, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. 

The Veteran need take no action unless he is notified to do so.  However, he is advised that has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 
This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


